DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art alone or in combination neither disclose nor renders obvious method and/or device comprising the limitation of calculating an initial setpoint voltage value for the stator based on a setpoint current value, the measured current value, the determined characteristic variable of the rotor, and the determined electrical characteristic variable of the stator in combination with the remaining claim limitations.
The closest prior art to applicant’s claimed invention are US5469032A, US20110234181A1 and US20170082692A1. However, the prior arts alone or in combination do not teach the limitation of calculating an initial setpoint voltage value for the stator based on a setpoint current value, the measured current value, the determined characteristic variable of the rotor, and the determined electrical characteristic variable of the stator.
The claimed invention is advantageous over the prior arts as the claimed invention determines the setpoint voltage based on the setpoint current value, the measured value, the electrical and magnetic characteristic variable of the rotor and stator in order to accurately diagnose a fault at the rotor. Accordingly, improving the torque and power provided by the electric motor which are dependent on the rotor’s and stator’s electrical and magnetic properties or variables.
Therefore, the claims that depend on the independent claim 1 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863